   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 1 of 19




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------

DERRICK BROOKS, on behalf
of himself and all others similarly
situated, CLIFTON DEMECO, on
behalf of himself and all others
similarly situated, and BRIAN
BLOWERS, on behalf of himself
and all others similarly situated,

                      Plaintiffs,

              -v-                                              1:16-CV-1025

SAMUEL D. ROBERTS, as
Commissioner of the New York
State Office of Temporary
and Disability Assistance,

                      Defendant.1

-----------------------------------

APPEARANCES:                                                   OF COUNSEL:

NATIONAL CENTER FOR LAW                                        DENNIS PARKER, ESQ.
   & ECONOMIC JUSTICE, INC.                                    PETRA T. TASHEFF, ESQ.
Attorneys for Plaintiffs                                       SAIMA A. AKHTAR, ESQ.
275 Seventh Avenue, Suite 1506                                 GREGORY LEE BASS, ESQ.
New York, NY 10001                                             KATHARINE M. DEABLER-
                                                                 MEADOWS, ESQ.

EMPIRE JUSTICE CENTER - ALBANY                                 SUSAN C. ANTOS, ESQ.
Attorneys for Plaintiffs
119 Washington Avenue, Second Floor
Albany, NY 12210




          1
             Michael P. Hein has succeeded Samuel D. Roberts as Commissioner. The Clerk of the Court will
  be directed to amend the caption to substitute the current officeholder as the named defendant. See FED. R.
  CIV. P. 25(d).
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 2 of 19




NEW YORK CITY LAW DEPARTMENT                            OMAR J. SIDDIQI, ESQ.
Attorneys for Defendant
100 Church Street
New York, NY 10007

HON. LETITIA JAMES                                      C. HARRIS DAGUE, ESQ.
New York State Attorney General                         Ass't Attorney General
Attorneys for Defendant
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

                          MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

       On August 19, 2016, plaintiffs Derrick Brooks, Clifton DeMeco, and Brian Blowers

(collectively "plaintiffs") filed a class action complaint against defendant New York State

Office of Temporary and Disability Assistance ("OTDA") Commissioner Samuel D. Roberts

(the "Commissioner" or "defendant"). As relevant here, OTDA is the agency designated by

the United States Department of Agriculture ("USDA") as responsible for administering

federal Supplemental Nutrition Assistance Program ("SNAP") benefits, sometimes known as

food stamps, to qualifying low-income residents in New York State.

       Plaintiffs' class complaint alleged that the Commissioner's implementation of a new

federal rule that imposed a three-month time limit on the receipt of SNAP benefits by

able-bodied adults without dependents ("ABAWDs") who did not meet certain work

requirements violated Constitutional Due Process and the federal statutory law governing the

SNAP benefits program.

       Among other things, plaintiffs alleged that the Commissioner failed to provide

adequate notice to SNAP recipients about (1) the ABAW D time limit, (2) the work rule

                                              -2-
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 3 of 19




requirements, (3) the conditions that would exempt an individual from the ABAWD rules, or

(4) the conditions under which "good cause" would exist for non-compliance with those new

rules. Plaintiffs sought declaratory and injunctive relief under 42 U.S.C. § 1983 and the

federal statutory law governing the SNAP program.

       On August 23, 2016, plaintiffs moved for class certification under Federal Rule of Civil

Procedure ("Rule") 23 and for a preliminary injunction under Rule 65. Dkt. Nos. 9-10. The

Commissioner opposed plaintiffs' requests and cross-moved to dismiss the complaint in its

entirety under Rule 12(b)(6) for failure to state plausible claims for relief and under Rule

12(b)(7) for failure to join the USDA as a necessary party. Dkt. No. 21.

       After full briefing on these motions, the Commissioner advised the Court that OTDA

had revised the language in the written notices provided to SNAP applicants and recipients

and requested permission to submit supplemental briefing in light of the revisions. Dkt. No.

33. That request was granted. Dkt. No. 36. With the benefit of the parties' supplemental

briefing on the adequacy of the revised notices, the Court heard argument on the

cross-motions on November 30, 2016 in Utica, New York. Decision was reserved.

       On May 5, 2017, the Court granted in part and denied in part the Commissioner's

12(b)(6) motion to dismiss, denied the Commissioner's 12(b)(7) motion after concluding the

USDA was not a necessary party, and denied plaintiffs' motions for class certification and for

a preliminary injunction. Brooks v. Roberts, 251 F. Supp. 3d 401, 437 (N.D.N.Y. 2017).

       As relevant here, Brooks held that plaintiffs were likely to succeed on several of their

statutory and process-related claims regarding lack of adequate notice but found that they

had failed to show irreparable harm because they could "immediately reestablish eligibility by

reapplying for benefits." Id. at 428, 432-33. Brooks also held that plaintiffs met all four of the

                                               -3-
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 4 of 19




Rule 23(a) requirements class certification but concluded it was unnecessary to formally

certify any class because the Commissioner had represented "that he will apply any relief

obtained by plaintiffs in this action across the board to all members of the proposed

class." Id. at 417-421.

       Thereafter, the parties initially engaged in written discovery in the form of document

productions and interrogatory demands. Dague Decl., Dkt. No. 102-1 ¶ 12. Beginning in

January of 2018, the parties began negotiating with an eye toward settlement. Id.; see also

Antos Decl., Dkt. No. 99-1 ¶ 5. The parties continued negotiating the terms of a settlement

throughout 2018 and well into 2019. See, e.g., Dkt. Nos. 73, 75, 77, 79, 81, 83, 85. As the

Commissioner's periodic written status updates make clear, the "nuance and complexity of

the matters involved" necessitated multiple meetings, conference calls, and the exchange of

position statement letters. Dkt. Nos. 73, 81.

       On June 14, 2019, the parties notified the Court that they had reached a settlement

agreement on all of the remaining claims and submitted the matter for Court approval. Dkt.

Nos. 87-88. Among other things, this agreement (1) certified a statewide class of SNAP

recipients who had their benefits reduced or terminated for failure to meet an ABAWD work

requirement during a discrete time period; (2) directed certain changes to the language found

in written notices to SNAP recipients; (3) directed defendant to issue policy guidance and

other information to local social services districts; and (4) provided specific relief to each of

the three named plaintiffs.

       On September 17, 2019, after holding a fairness hearing in open court, the parties'

settlement was approved. Dkt. Nos. 90-93. Thereafter, the parties tried to reach an

agreement on attorneys' fees and costs. Dkt. Nos. 94-95. W hen that failed, the Court set a

                                                -4-
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 5 of 19




briefing schedule on plaintiffs' fee request. Dkt. No. 97.

       On June 26, 2020, plaintiffs moved under 42 U.S.C. § 1988 for an award of

reasonable attorneys' fees. Dkt. Nos. 99. Plaintiffs have also moved for an award of costs

under Rule 54. Dkt. No. 98. The Commissioner has opposed plaintiffs' fee request, but not

their request for costs. Dkt. No. 102. Plaintiffs have replied. Dkt. No. 103. Both motions will

be considered on the basis of the submissions without oral argument.

II. DISCUSSION

       In their opening brief, plaintiffs seek an award of attorneys' fees in the amount of

$367,163.82. Pls.' Mem., Dkt. No. 99-23 at 8. 2 This figure is broken down into more detail in

plaintiffs' supporting submissions: $161,303.67 is attributable to 722.285 hours of work done

by the Empire Justice Center and $205,860.15 is attributable to 867.29 hours of work done

by the National Center on Law and Economic Justice. Antos Decl., Dkt. No. 99-1 ¶¶ 15-16.

       As plaintiffs explain, these totals already include (1) a write-off of any time worked by

"five of the seven law students who worked on the case"; (2) a 50% write-down on time spent

for travel; and (3) a 10% across-the-board reduction that accounts for "any duplication

among multiple counsel." Pls.' Mem. at 12. Notably, however, the $367,163.82 does not

account for costs.

       Plaintiffs have included in their submissions a chart that better illustrates the details of

the fee request and also includes a partial breakdown of their request for costs:




         2
             Pagination corresponds to CM/ECF.

                                                 -5-
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 6 of 19




Empire Justice Center
                      Hourly   Hours      Value of      Billing     Travel     Total     Presumptively
                       Rate    Worked   Time Worked     Judg.     Reducs. @    Hours      Reasonable
                                                       Reducs.       50%      Charged         Fee

Attorneys
Akhtar (2008)          $250    329.50    $82,375.00                   4.125   325.375      $81,343.75
Antos (1979)           $350    187.33    $65,565.50                    5.25    182.08      $63,728.00
Burke (2014)           $200     82.25    $16,450.00                   2.205    80.045      $16,009.00
Dellinger (1981)       $350      1.75      $612.50                        0       1.75        $612.50
Hassburg (1992)        $300      1.58      $474.00                        0         0               $-
Hetherington (1975)    $350     12.08     $4,228.00                       0     12.08       $4,228.00

Paralegals and Law Students
Mobley                 $110     61.50     $6,765.00                       1       60.5      $6,655.00
Vanasdale              $110     35.83     $3,941.30                   0.875    34.955       $3,845.05
Jain                   $110      2.75      $302.50         2.75           0         0              $-
Jones                  $110     20.17     $2,218.70                       0     20.17       $2,218.70
Franklin               $110     11.58     $1,273.80       11.58           0         0              $-
Nelson                 $110      0.75        $82.50        0.75           0         0              $-
Petersen               $110      0.75        $82.50        0.75           0         0              $-
Schmitt                $110      5.33      $586.30                        0       5.33        $586.30
Williamson             $110      6.83      $751.30         5.83           1         0              $-

                                        $185,708.90                           722.285    $179,226.30

                                                                         10% reduction    $17,922.63

                                                                          Empire fees    $161,303.67

                                                                                 costs       $145.34

                                                                         Empire Total    $161,449.01

National Center for Law and Economic Justice
                      Hourly   Hours      Value of      Billing     Travel     Total     Presumptively
                       Rate    Worked   Time Worked     Judg.     Reducs. @    Hours      Reasonable
                                                       Reducs.       50%      Charged         Fee

Attorneys
Bass (1980)            $350    126.53    $44,285.50                       0    126.53      $44,285.50

                                                 -6-
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 7 of 19




 Cohan (1979)        $350     17.00     $5,950.00                    0        17      $5,950.00
 Deabler (2015)      $200    484.16    $96,832.00                  8.38    475.78    $95,156.00
 Fajana (1993)       $300     69.02    $20,706.00                    0      69.02    $20,706.00
 Mannix (1975)       $350     94.40    $33,040.00                    0       94.4    $33,040.00
 Tasheff (1985)      $350     84.56    $29,596.00                    0      84.56    $29,596.00

                                      $230,409.50                          867.29   $228,733.50

                                                                    10% reduction    $22,873.35

                                                                     NCLEJ Fees     $205,860.15

                                                                            costs     $1,101.97

                                                                     NCLEJ Total    $206,962.12



                                                                  Combined Total    $368,411.13

See Antos Decl. at p. 7.

        In opposition, the Commissioner acknowledges that plaintiffs are entitled "to some

modest degree of fees from having obtained some minor, as compared to their original

requested relief, concessions in settlement." Def.'s Opp'n Dkt. No. 102 at 4. However,

defendant argues that plaintiffs "overstaffed the case and duplicated work among two

separate firms — both of which had a redundant hand in every filing, conference and

activity." Id. at 3. Thus, in defendant's view, the Court should impose an across-the-board

reduction in fees of 70%. Id. at 4.

        In reply, plaintiffs concede that the Commissioner correctly identified some "minimal

errors" in the billing of work performed by paralegal Matthew Mobley and attorney Marc

Cohan and acknowledge that the requested fee award should be reduced by $1788.70. Pls.'

Reply, Dkt. No. 103 at 14; see also Antos Reply Decl., Dkt. No. 103-1 ¶ 14 (reducing

Mobley's time), ¶ 18 (reducing Cohan's time).


                                               -7-
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 8 of 19




       However, plaintiffs defend the remainder of their requested fees—they insist that they

achieved substantial changes to OTDA's written notice as well as other systemic changes as

a result of this complex litigation. Pls.' Reply at 6-11. Plaintiffs also argue that they are

entitled to fees for work performed on the pre-answer motion practice even though it did not

result in preliminary relief. Id. Finally, plaintiffs maintain that they staffed the case

appropriately: junior attorneys performed most of the work, and consulted with more senior

attorneys on a more limited basis. Id.

       A. Attorney's Fees

       A court may award reasonable attorney fees to the "prevailing party" in a § 1983

action. 42 U.S.C. § 1988(b); Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (explaining that

courts cannot depart from the so-called "American Rule" for fees absent some "express

statutory authorization to the contrary"). "Determining whether an award of attorney's fees is

appropriate requires a two-step inquiry." Pino v. Locascio, 101 F.3d 235, 237 (2d Cir. 1996).

       1. Prevailing Party

       "First, the party must be a 'prevailing party' in order to recover." Pino, 101 F.3d at

237. "A party is considered a prevailing party for purposes of awarding attorney's fees

under § 1988 if the party 'succeed[ed] on any significant issue in litigation which achieves

some fo the benefit the parties sought in bringing suit.'" Osterweil v. Bartlett, 92 F. Supp. 3d

14, 23 (N.D.N.Y. 2015) (D'Agostino, J.) (quoting Farrar v. Hobby, 506 U.S. 103, 109 (1992)).

"To qualify for attorney's fees, there must be a 'judicially sanctioned change in the legal

relationship of the parties.'" Id. (quoting Kirk v. N.Y. State Dep't of Educ., 644 F.3d 134, 137

(2d Cir. 2011)).

       "In short, a plaintiff 'prevails' when actual relief on the merits of his claim materially

                                                -8-
   Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 9 of 19




alters the legal relationship between the parties by modifying the defendant's behavior in a

way that directly benefits the plaintiff." Osterweil, 92 F. Supp. 3d at 23 (quoting Farrar, 506

U.S. at 111-12. Section 1988 "has been interpreted to create a strong preference in favor of

the prevailing party's right to fee shifting," and therefore a prevailing party "'should ordinarily

recover an attorney's fee unless special circumstances would render such an award

unjust.'" Id. (quoting Wilder v. Bernstein, 965 F.2d 1196, 1201-02 (2d Cir. 1992)).

       The Commissioner acknowledges that plaintiffs prevailed in some measure but argue

that the degree of their success was modest at best. Defs.' Opp'n at 7. Upon review,

however, the Court agrees with plaintiffs that they obtained an "excellent result" in this

suit. As the Second Circuit has explained, "[i]t is sufficient that the plaintiff succeeded on any

significant issue in the litigation, regardless of the magnitude of the relief obtained." Hines v.

City of Albany, 613 F. App'x 52, 53 (2d Cir. 2015) (summary order) (cleaned up).

       As relevant here, "[a] plaintiff involved in litigation ultimately resolved by settlement

may be considered a prevailing party if the relief obtained is 'of the same general type' as the

relief sought." Baird, 219 F. Supp. 2d at 518 (quoting Raishevich v. Foster, 247 F.3d 337,

345 (2d Cir. 2001)). Plaintiffs' putative class complaint and request for preliminary relief were

based on defendant's alleged failure to provide legally adequate notice of the ABAWD

rules. And in Brooks, the Court concluded that plaintiffs were likely to succeed on the merits

of several of those process-related claims. 251 F. Supp. 3d at 417-21. Although Brooks

dismissed several of plaintiffs' claims, the parties' carefully negotiated class settlement

resulted in significant improvements in defendant's procedures and in specific relief to the

three named plaintiffs.



                                                -9-
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 10 of 19




       2. Reasonableness

       Second, "the requested fee must also be reasonable." Pino, 101 F.3d at 237. "To

determine a reasonable amount of attorneys' fees, courts use the lodestar method—the

product of a reasonable hourly rate and the hours reasonably spent on the case." United

States ex rel. Rubar v. Hayner Hoyt Corp., 306 F. Supp. 3d 478, 488 (N.D.N.Y.

2018) (Sharpe, J.) (applying lodestar calculation to False Claims Act award); see also

Johnson v. Mauro, 2019 WL 5842765, at *1 (N.D.N.Y. Nov. 7, 2019) (Sannes, J.) (applying

lodestar calculation to § 1988 fee request).

       Under the lodestar approach, the "reasonable hourly rate" is determined by reference

to "what a reasonable, paying client would be willing to pay." Arbor Hill Concerned Citizens

Neighborhood Ass'n v. County of Albany ("Arbor Hill"), 522 F.3d 182, 184 (2d Cir. 2008)). As

the Second Circuit has explained, "the reasonable, paying client" is one "who wishes to pay

the least amount necessary to litigate the case effectively." Id.

       To make that determination, the district court should consider a number of factors,

including but not limited to:

              the complexity and difficulty of the case, the available expertise and
              capacity of the client's other counsel (if any), the resources required
              to prosecute the case effectively (taking account of the resources
              being marshaled on the other side but not endorsing scorched earth
              tactics), the timing demands of the case, whether an attorney might
              have an interest (independent of that of his client) in achieving the
              ends of the litigation or might initiate the representation himself,
              whether an attorney have initially acted pro bono (such that a client
              might be aware that the attorney expected low or non-existent
              remuneration), and other returns (such as reputation, etc.) that an
              attorney might expect from the representation.

Arbor Hill, 522 F.3d at 184.

       Going beyond this non-exclusive list of factors, district courts enjoy substantial

                                               - 10 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 11 of 19




discretion in determining an appropriate fee award, and "may use estimates based on their

overall sense of a suit." Rubar, 306 F. Supp. 3d at 489; see also Fox v. Vice, 563 U.S. 826,

838 (2011) ("The essential goal in shifting fees . . . is to do rough justice, not to achieve

auditing perfection."). Indeed, a district court may even use a "percentage deduction of the

requested fees 'as a practical means of trimming fat from a fee application[.]'" Rubar, 306 F.

Supp. 3d at 489 (quoting McDonald ex rel. Prendergast v. Pension Plan of the NYSA-ILA

Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006)).

       i. Hourly Rates

       Plaintiffs seek $350 per hour for the "very experienced" attorneys with greater than

thirty years' experience (Antos, Dellinger, Hetherington, Feldman, Bass, Tasheff, Mannix,

and Cohan); $300 per hour for the "experienced" attorneys with between twenty and thirty

years' experience (Hassberg and Fajana); $250 per hour for the "senior associate" attorneys

with between twelve and twenty years' experience (Akhtar); $200 per hour for the "recently

admitted" attorneys (Burke and Deabler-Meadows); and $110 per hour for two paralegals

(Vanasdale and Mobley) and two law students (Schmitt and Jones). Antos Decl. ¶ 18;

Deabler-Meadows Decl., Dkt. No. 99-14 ¶ 14. Plaintiffs have submitted time records for

these individuals as well as resumes establishing their legal and other relevant experience.

       In determining a reasonable hourly rate, "[t]he Second Circuit has instructed district

courts to consider 'all case-specific variables' including factors set forth in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974)." Torcivia v. Suffolk County,




                                               - 11 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 12 of 19




437 F. Supp. 3d 239, 251 (E.D.N.Y. 2020).3 However, the trial court "need not robotically

recite and make separate findings as to all twelve of the Johnson factors." Id. (cleaned up).

       Under the "forum rule," the reviewing court generally applies the prevailing hourly rate

in the district in which it sits to calculate a presumptively reasonable fee. Osterweil, 92 F.

Supp. 3d at 26. Thus, "[f]ees should not be awarded at higher out-of-district rates unless a

reasonable client would have selected out-of-district counsel because doing so would

likely . . . produce a substantially better net result." Bergerson v. N.Y. State Office of Mental

Health, 652 F.3d 277, 290 (2d Cir. 2011) (citation omitted).

       Plaintiffs have offered a declaration in support of their claim that the requested hourly

rates are charged by lawyers with similar experience located within the Northern District of

New York. Privitera Decl., Dkt. No. 99-13 ¶¶ 4-8. Plaintiffs have also offered recent opinions

in which courts in this District have endorsed similar hourly rates for attorneys with similar

experience. Pls.' Mem. at 10-11.

       The Commissioner argues that these rates are "exceedingly high." Def.'s Opp'n at 16.

In defendant's view, the high hourly rates simply cannot be squared with the "duplication of

work, overstaffing, multiple levels of editing and rewriting, constant conference calls and

meetings with four, five six and more lawyers, and high number of hours to complete projects

recognized in this circuit as taking far less time." Id. at 17.

       In particular, the Commissioner emphasizes that a $200 per hour rate for Burke and


          3
              The twelve Johnson factors are: "(1) the time and labor required; (2) the novelty and difficulty of
  the questions; (3) the level of skill required to perform the legal service properly; (4) the preclusion of
  employment by the attorney due to acceptance of the case; (5) the attorney's customary hourly rate; (6)
  whether the fee is fixed or contingent; (7) the time limitations imposed by the client or the circumstances; (8)
  the amount involved in the case and the results obtained; (9) the experience, reputation, and ability of the
  attorneys; (10) the 'undesirability' of the case; (11) the nature and length of the professional relationship with
  the client; and (12) awards in similar cases." Torcivia, 437 F. Supp. 3d at 251 n.3 (citations omitted).

                                                       - 12 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 13 of 19




Deabler-Meadows is too high because the majority of hours these two recent graduates

billed were during 2016, 2017, and 2018, years when both attorneys had between one and

three years' experience. Def.'s Opp'n at 17-18. Defendant also contends that $110 per hour

for paralegal work is excessive, especially when a review of the bills indicates that most of

these billings were "clerical" in nature. Id. at 18.

       Upon review, the Court agrees in part with the Commissioner and will reduce some of

the hourly rates accordingly. "For recent cases in this District, hourly rates have ranged from

$250 to $325 for partners of a firm." Broadcast Music, Inc. v. DeJohn's on Lark, Inc., 2020

WL 1986903, at *7 (N.D.N.Y. Apr. 27, 2020) (Scullin, J.) (collecting cases). As Judge Scullin

recently concluded in Broadcast Music, $350 per hour is a reasonable hourly rate for

attorneys with thirty or more years' experience. Id. Plaintiffs' request for $300 per hour for

the attorneys with between twenty and thirty years' experience, and for $250 per hour for the

attorneys with between twelve and twenty years' experience, are also reasonable and will be

approved. See, e.g., Citizens Bank, N.A. v. Krolak, 2019 WL 3304556, at *4 (N.D.N.Y. July

23, 2019) (awarding $325 per hour to attorney with 18 years' experience and $275 per hour

to attorney with 10 years' experience).

       However, $200 per hour for the "recently admitted" attorneys is slightly too high for this

District. To take one example, Judge D'Agostino recently reduced the hourly rate of an

attorney with fewer than four years of experience from $240 per hour to $120 per

hour. Osterweil, 92 F. Supp. 3d at 28. Accordingly, the Court finds that a rate of $150 per

hour is more appropriate for these "recently admitted attorneys."

       The same is true of plaintiffs' request for $110 per hour for the paralegals and law

students. "Courts in this District have routinely held that $80 to $90 per hour is an

                                                - 13 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 14 of 19




appropriate rate for paralegals." Broadcast Music, Inc., 2020 WL 1986903 at *7 (reducing

request by "Managing Clerk" to $90 per hour); see also Williams v. N.Y. City Housing Auth.,

975 F. Supp. 317, 326 (S.D.N.Y. 1997) ("A law student's time is compensable in an award of

attorney fees at the same rate as a paralegal."). Accordingly, the Court finds that a rate of

$90 per hour is more appropriate for the paralegals and law students. These changes will be

reflected in an adjusted chart located in the conclusion section of this opinion.

       ii. Hours Worked

       "The fee applicant also bears the burden of documenting the hours spent by counsel,

and the reasonableness thereof." Johnson, 2019 WL 5842765, at *7 (citation omitted). "In

determining a reasonable fee, the district court should exclude . . . hours that were not

reasonably expended, including hours that are excessive redundant, or otherwise

unnecessary." Osterweil, 92 F. Supp. 3d at 28 (cleaned up).

       "The relevant inquiry for the court 'is not whether hindsight vindicates an attorney's

time expenditures, but whether, at the time the work was performed, a reasonable attorney

would have engaged in similar time expenditures.'" Osterweil, 92 F. Supp. 3d at 28 (quoting

Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). However, "[a] district court is not

obligated to undertake a line-by-line review of a fee application." Torcivia, 437 F. Supp. 3d at

253. "In excluding hours that were not reasonably expended, the court has discretion simply

to deduct a reasonable percentage of the number of hours claims as a practical means of

trimming fact from a fee application." Osterweil, 92 F. Supp. 3d at 28 (cleaned up).

       Plaintiffs contend that billing for 1,589.58 hours is reasonable because "not all of

those attorneys reflected in the billing worked on the case at the same time." Pls.' Mem. at

11. As plaintiffs explain, several senior attorneys retired over the course of the litigation, and

                                               - 14 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 15 of 19




several others had only "very specific and limited roles." Id. at 11-12. Plaintiffs also point out

that the case was only staffed with one paralegal at a time—Mobley replaced Vanasdale at

the end of 2016. Id. at 12. Even so, plaintiffs represent that they have already voluntarily cut

their bill by 10% to account for the fact that multiple counsel were involved in this case. Id.

       The Commissioner argues that plaintiffs overstaffed and brazenly overbilled for time

on the few discrete projects that were actually necessary to pursue this case from beginning

to end: the drafting of the complaint, the briefing on the motions for preliminary relief and

class certification and in opposition to the motion to dismiss, and the hours spent related to

settlement activities. Def.'s Opp'n at 9-15.

       For instance, the Commissioner points out that plaintiffs have billed 195.49 hours for

the preliminary motion practice even though "courts in this district and circuit have similarly

found billings for motion practice in excess of one hundred hours to be excessive." Defs.'

Mem. at 13. Defendant also points out that plaintiffs billed 86.98 hours for drafting the

original class complaint even though courts in this District usually find that anything over 25

hours would be excessive. Id. at 14. Defendant also argues that the billing shows that each

conference call and meeting involved between four and eleven lawyers. Id. at 12.

       Finally, the Commissioner argues that most of plaintiffs' paralegal billings are

improper. Def.'s Mem. at 15-16. As defendant explains, plaintiffs routinely billed for the

presence of a paralegal "at all settlement conferences, certain court conferences and

conference calls and meetings already staffed with four or more lawyers." Id. Plaintiffs also

billed for "debrief" sessions where there was no discernible need for a paralegal. Id.

       Plaintiffs reply that they staffed this case at the level necessary to litigate this kind of

complex class action dispute involving difficult questions of administrative law. See Pls.'

                                                - 15 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 16 of 19




Reply at 9. According to plaintiffs, defendant "actively misrepresents" plaintiffs' billing efforts,

and his own table is "riddled with errors and references numerous individuals for whom

Plaintiffs have not billed . . . and eight individuals who simply do not exist." Id.

       Upon review, the Court agrees in part with the Commissioner. "The party seeking

attorney's fees must support the number of hours expended with contemporaneous time

records . . . [that] specify, for each attorney, the date, the hours expended, and the nature of

the work done." Anello v. Anderson, 191 F. Supp. 3d 262, 283 (W .D.N.Y. 2016) (cleaned

up). Plaintiffs' submissions undoubtedly comply with this requirement.

       This case involved complex questions about the interplay of state and federal

administrative law. Even after the parties agreed that settlement was the top priority, the

Commissioner's periodic status updates make clear that there were numerous contested

issues to work through. The Court rejects the suggestion made in defendant's papers that

the motion for class certification and for preliminary relief were unnecessary or inappropriate

in light of the fact that OTDA undertook revisions to the written notices at or around the same

time. If anything, there is evidence that the class litigation and preliminary motion practice

filed by plaintiffs encouraged defendant to complete these revisions. Cf. Rozell v.

Ross-Holst, 576 F. Supp. 2d 527, 538 (S.D.N.Y. 2008) ("Reasonable paying clients may

reject bills for time spent on entirely fruitless strategies while at the same time paying their

lawyers for advancing plausible though ultimately unsuccessful arguments.").

       However, an independent review of the billing records does show that some of the

entries may fairly be characterized as devoting excessive time to certain tasks or duplicative

in the sense that a team of lawyers were involved in an activity that could have been

accomplished just as well with leaner staffing. Accordingly, a lesser across-the-board

                                               - 16 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 17 of 19




reduction of 30% will be applied to the fee award.

       B. Costs

       Plaintiffs have also requested $1,247.31 in costs. Under § 1988, plaintif fs are entitled

to recover costs in addition to attorney's fees. Luessenhop v. Clinton County, 558 F. Supp.

2d 247, 271 (N.D.N.Y. 2008) (Treece, M.J.). The Commissioner does not appear to dispute

plaintiffs' request for costs, and upon an independent review the request appears to be

reasonable and the type of "out of pocket disbursements which are ordinarily charged to

clients." U.S. Football League v. Nat'l Football League, 887 F.2d 408, 416 (1989); see also

Johnson, 2019 WL 5842765, at *10 (identifying costs as "out-of-pocket disbursements" that

are distinguishable from "routine office overhead"). Accordingly, plaintiffs' motion for costs

will be granted.

IV. CONCLUSION

       Plaintiffs' requested rate of $350 per hour for Antos, Dellinger, Hetherington, Feldman,

Bass, Tasheff, Mannix, and Cohan will be approved. Plaintiffs' requested rate of $300 per

hour Hassberg and Fajana will be approved. Plaintiffs' requested rate of $250 per hour for

Akhtar will be approved. However, plaintiffs' requested rate of $200 per hour for Burke and

Deabler-Meadows will be reduced to $150 per hour and plaintif fs' requested rate of $110 per

hour for Vanasdale, Mobley, Schmitt, and Jones will be reduced to $90 per hour. After

recalculating those rates, the Court will apply a 30% across-the-board reduction in lieu of

plaintiffs' self-imposed 10% reduction. The Court will also reduce Mobley's time by 1.8 hours

to eliminate a duplicative entry, Antos Reply Decl. ¶ 14, and Cohan's time by 2.7 hours to

eliminate a duplicative entry, id. ¶ 18.

       As a result, the attorney's fees are awarded as follows:

                                              - 17 -
 Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 18 of 19




Empire Justice Center
                      Hourly   Hours      Value of        Billing      Travel     Total       Lodestar
                       Rate    Worked   Time Worked       Judg.      Reducs. @    Hours       Amount
                                                         Reducs.        50%      Charged

Attorneys
Akhtar (2008)          $250    329.50    $82,375.00                      4.125   325.375      $81,343.75
Antos (1979)           $350    187.33    $65,565.50                       5.25    182.08      $63,728.00
Burke (2014)           $150     82.25    $12,337.50                      2.205    80.045      $12,006.75
Dellinger (1981)       $350      1.75      $612.50                           0       1.75       $612.50
Hassburg (1992)        $300      1.58      $474.00                           0         0                 $-
Hetherington (1975)    $350     12.08     $4,228.00                          0     12.08       $4,228.00

Paralegals and Law Students
Mobley                  $90      59.7     $5,373.00                          1       60.5      $5,445.00
Vanasdale               $90     35.83     $3,224.70                      0.875    34.955       $3,145.95
Jain                   $110      2.75      $302.50           2.75            0         0              $-
Jones                   $90     20.17     $1,815.30                          0     20.17       $1,815.30
Franklin               $110     11.58     $1,273.80         11.58            0         0              $-
Nelson                 $110      0.75        $82.50            .75           0         0              $-
Petersen               $110      0.75        $82.50            .75           0         0              $-
Schmitt                 $90      5.33      $479.70                           0       5.33       $479.70
Williamson             $110      6.83      $751.30           5.83            1         0              $-

                                        $185,708.90                              722.285    $172,804.95

                                                                            30% reduction   $51,841.49

                                                                             Empire fees    $120,963.46

                                                                                    costs   $145.34

                                                                            Empire Total    $121,108.80

National Center for Law and Economic Justice
                      Hourly   Hours      Value of        Billing      Travel     Total
                       Rate    Worked   Time Worked       Judg.      Reducs. @    Hours       Lodestar
                                                         Reducs.        50%      Charged      Amount

Attorneys
Bass (1980)            $350    126.53    $44,285.50                          0    126.53      $44,285.50

                                                - 18 -
  Case 1:16-cv-01025-DNH-TWD Document 104 Filed 11/19/20 Page 19 of 19




 Cohan (1979)          $350     14.3     $5,005.00                       0        17       $5,950.00
 Deabler (2015)        $150   484.16    $72,624.00                  8.38      475.78      $71,367.00
 Fajana (1993)         $300    69.02    $20,706.00                       0     69.02      $20,706.00
 Mannix (1975)         $350    94.40    $33,040.00                       0       94.4     $33,040.00
 Tasheff (1985)        $350    84.56    $29,596.00                       0     84.56      $29,596.00

                                       $230,409.50                            867.29    $204,944.50

                                                                        30% reduction   $61,483.35

                                                                         NCLEJ Fees     $143,461.15

                                                                                costs   $1,101.97

                                                                        NCLEJ Total     $144,563.12

        This results in a total attorney's fee award of $264,424.16, and a total costs award of

$1,247.31, for a total award of $265,671.92.

        Therefore, it is

        ORDERED that

        1. Plaintiffs' motion for attorney's fees is GRANTED in part;

        2. Plaintiffs' motion for costs is GRANTED; and

        3. Plaintiffs are granted $265,671.92 in attorney's fees and costs.

        The Clerk of the Court is directed to enter judgment accordingly and close the file.

        IT IS SO ORDERED.



Dated: November 19, 2020
       Utica, New York.




                                               - 19 -
